DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-17 filed on 7/5/2022 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites ”further comprising oligosaccharide-rich fraction to the solids-rich fraction and the purified HMWN-rich fraction”. The scope of the claim is unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-17  are rejected under 35 USC 103 as being unpatentable over Kambouris (US 2014/0377421 Al) in view of Loetzbeyer et al. (US2018/0020702 A1) and Ichikawa et al. (US2017/0332670A1).
Regarding claims 1,2,4- 7, Kambouris in making reduced sugar juices, discloses producing a clarified juice by separating a juice stream into a clarified juice fraction and a solids rich fraction and separating the clarified juice fraction into a HMWN fraction and a HMWN depleted fraction  wherein separation is effected by membrane separation (Examples 1 and 2, [0059]-[0066], claim 1). Kambouris discloses a method of isolating juice fractions, the method comprising  reducing the molecular weight of sugars in a clarified juice fraction that is a permeate from ultrafiltration at 2000 Daltons molecular weight cutoff of clarified juice stream ([0059][0060]),  comprising sucrose, glucose, fructose and other compounds; separating the reduced molecular weight sugars stream  (permeate) by nanofiltration (200 Daltons molecular weight cutoff) into a HMWN rich fraction (comprising sucrose and other nutrients) and a HMWN depleted fraction  (comprising glucose, fructose and other nutrients) (Examples 1 and 2, [0059]-[0066], claim 1). The HMWN rich fraction comprises sucrose (molecular weight 342) and the HMWN depleted fraction does not comprise sucrose.
Kambouris does not specifically disclose “enzymatically treating the clarified juice fraction to hydrolyze disaccharides to monosaccharides.” Loetzbeyer however discloses efficiently reducing a molecular weight of sucrose by bioconversion (hydrolysis) to glucose and fructose [0095], for further degradation to reduce a sugar content in a juice. As both Kambouris and Loetzbeyer are directed to making reduced sugar juices, it would have been obvious to one of ordinary skill in the art to modify the disclosure in Kambouris with a sucrose degradation step as disclosed in Loetzbeyer, optionally followed by selective separation of glucose and fructose (Kambouris Example 2) to obtain further reduction of sugars or selected sugars in a juice product with a reasonable expectation of success. Regarding claim 3 and 4, Ichikawa discloses alternative methods to reduce sugar content while producing healthful oligosaccharides by bioconverting sucrose which is contained in a fruit juice or vegetable juice into a fructooligosaccharide that is dietary fiber, while maintaining the flavor and juice liquid properties of the fruit juice or vegetable juice.
Regarding claim 4, as Kambouris, Loetzbeyer and Ichikawa are all directed to reduced calorie juices, it would have been obvious to one of ordinary skill in the art to apply either  method of bioconverting sucrose to a healthful oligosaccharide or both in Kambouris, to produce reduced calorie juice products with added health benefits with a reasonable expectation of success.
Regarding claims 2-17, Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4). Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4).  As fructooligosaccharides have known health benefits  (see Ichikawa [0008], and the HMWN-rich fraction in modified Kambouris as in claim 3 is enriched with fructooligosaccharides, it would have been obvious to one of ordinary skill in the art to combine a fructooligosaccharides-enriched saccharides -reduced fraction with a solids –rich fraction to obtain a fructooligosaccharides enriched, sucrose reduced and therefore reduced calorie HMWN-rich juice fraction, with further concentration by membrane separation with a reasonable expectation of success. 
Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4). It would have been obvious to one of ordinary skill in the art looking to make a solids -rich reduced calorie juice product comprising selective high molecular weight nutrients from a feed juice, to consider combining a HMWN-rich sucrose reduced fraction, with a separated solids fraction from the feed juice to produce a juice product comprising fruit solids and selected HMWN, with a reasonable expectation of success.
Kambouris discloses combining selected separated juice fractions to obtain juice beverages and nutrient rich water with targeted sugar and nutrient contents (examples 2-4).  As modified Kambouris produces a juice fraction rich in oligosaccharides, one of ordinary skill in the art looking to produce a HMWN-rich juice fraction rich in oligosaccharides would perform a separation step as claimed to obtain a desired fraction comprising oligosaccharides, and further combine the fraction with a  the solids fraction to obtain a high solids HMWN-rich oligosaccharide-rich fraction, to obtain a juice fraction with a desired nutrient composition comprising oligosaccharides with known health benefits, and a  HMWN-depleted fraction that is combined with  HMWN-depleted oligosaccharide depleted fraction to form nutrient-rich water, separable into a high brix  water comprising residual sugars, and low brix water, with a reasonable expectation of success.  
One would further separate oligosaccharides and combine them with the solids-rich fraction to obtain a high fiber juice fraction, for example, with a reasonable expectation of success.
Although the claimed combination of specific selected fractions is not detailed in the art, such modification is within the knowledge and technical ability of one of ordinary skill in the art looking to produce juice fractions of predetermined composition. 
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421.  It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
Claims 1-17 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793